On November 9, 1988, a complaint was filed with the Disciplinary Administrator against J. Stewart McWilliams of Overland Park, Kansas, an attorney admitted to practice law in the State of Kansas. The complaint alleges that respondent was retained and paid $5,000.00 to represent the complainant in a civil suit, which thereafter the respondent neglected and, upon termination of his services, failed to return or account for the $5,000.00 retainer.
On or about December 5, 1988, J. Stewart McWilliams, pursuant to Supreme Court Rule No. 217 (1988 Kan. Ct. R. Annot. 133) voluntarily surrendered his license to practice law in the State of Kansas.
The Court, having examined the files and records of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
*2Dated this 9th day of December, 1988.
It Is Therefore Ordered that J. Stewart McWilliams be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of J. Stewart McWilliams from the roll of attorneys licensed to practice law in the State of Kansas, and that respondent forthwith comply with Supreme Court Rule 218 (1988 Kan. Ct. R. Annot. 134).
It Is Further Ordered that the costs herein be assessed to the respondent.